UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-08228 The Timothy Plan (Exact name of registrant as specified in charter) The Timothy Plan 1055 Maitland Center Commons Maitland, FL32751 (Address of principal executive offices)(Zip code) Art Ally The Timothy Plan 1055 Maitland Center Commons Maitland, FL 32751 (Name and address of agent for service) Registrant's telephone number, including area code:800-846-7526 Date of fiscal year end:12/31 Date of reporting period:12/31/10 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. The Registrant’s audited annual financial reports transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 are as follows: Letter from the President December 31, 2010 Arthur D. Ally December 31, 2010 Dear Strategic Growth Variable and Conservative Growth Variable Shareholder, All things considered, the year of 2010 continued the market recovery that began in mid-March, 2009.As you know, your Timothy Plan Variable Fund investment is a compilation of several of Timothy’s underlying funds and, as such, your performance is directly related to the performance of those underlying funds.Since the October, 2009 shareholder approval of adding our relatively new Defensive Strategies Fund, our current mix has been maintained approximately as listed below: Conservative Growth Strategic Growth · Large/Mid-Cap Value Fund % % · Small-Cap Value Fund % % · Large/Mid-Cap Growth Fund % % · Aggressive Growth Fund % % · International Fund % % · High-Yield Bond Fund % % · Defensive Strategies Fund % % · Fixed Income Fund % The performance of these two funds is directly related to the performance of our underlying funds and, in our opinion, all of our underlying funds are now managed by firms that we believe to be as good as, if not better than, any mutual fund family in the industry. There were many factors that played into the underlying funds’ performances.Even with the European debt crisis, a sluggish domestic GDP, fears of inflation, and numerous other concerns creating a volatile market environment, the funds provided investors double digit positive returns. All of our various managers now believe that the worst of the violent market is probably behind us.If they are right, as I believe they are, I expect 2011 to continue to be a little unsettled, but also believe this year should produce mildly positive investment results.As you know, however, no one can guarantee future results.The one thing I can assure you is that every one of our managers continues to work very hard on your behalf. As I have stated repeatedly in the past, the Timothy Plan is serious about our mission (to genuinely screen our investments and attempt to deliver competitive investment results) and our commitment to continuously pursue Kingdom Class quality in everything we do.Thank you for being part of the Timothy Plan family. Sincerely, Arthur D. Ally, President Timothy Plan Fund Performance [] Officers and Trustees of the Trust As of December 31, 2010 (Unaudited) Timothy Plan Family of Funds Name, Age and Address Position(s) Held With Trust Term of Office and Length of Time Served Number of Portfolios in Fund Complex Overseen by Trustee Arthur D. Ally* 1055 Maitland Center Commons Maitland, FL Born:1942 Chairman and President Indefinite; Trustee and President since 1994 13 Principal Occupation During Past 5 Years Other Directorships Held by Trustee President and controlling shareholder of Covenant Funds, Inc. (“CFI”), a holding company.President and general partner of Timothy Partners, Ltd. (“TPL”), the investment adviser and principal underwriter to each Fund.CFI is also the managing general partner of TPL. None Name, Age and Address Position(s) Held With Trust Term of Office and Length of Time Served Number of Portfolios in Fund Complex Overseen by Trustee Joseph E. Boatwright** 1410 Hyde Park Drive Winter Park, FL Born: 1930 Trustee, Secretary Indefinite; Trustee and Secretary since 1995 13 Principal Occupation During Past 5 Years Other Directorships Held by Trustee Retired Minister.Currently serves as a consultant to the Greater Orlando Baptist Association.Served as Senior Pastor to Aloma Baptist Church from 1970-1996. None Name, Age and Address Position(s) Held With Trust Term of Office and Length of Time Served Number of Portfolios in Fund Complex Overseen by Trustee Mathew D. Staver** 1055 Maitland Center Commons Maitland , FL Born:1956 Trustee Indefinite; Trustee since 2000 13 Principal Occupation During Past 5 Years Other Directorships Held by Trustee Attorney specializing in free speech, appellate practice and religious liberty constitutional law.Founder of Liberty Counsel, a religious civil liberties education and legal defense organization.Host of two radio programs devoted to religious freedom issues.Editor of a monthly newsletter devoted to religious liberty topics.Mr. Staver has argued before the United States Supreme Court and has published numerous legal articles. None * Mr. Ally is an "interested" Trustee, as that term is defined in the 1940 Act, because of his positions with and financial interests in CFI and TPL. ** Messrs. Boatwright and Staver are "interested" Trustees, as that term is defined in the 1940 Act, because each has a limited partnership intereset in TPL. Name, Age and Address Position(s) Held With Trust Term of Office and Length of Time Served Number of Portfolios in Fund Complex Overseen by Trustee Richard W. Copeland 1112 Glen Falls Road DeLand, FL Born:1947 Trustee Indefinite; Trustee since 2005 13 Principal Occupation During Past 5 Years Other Directorships Held by Trustee Principal of Copeland & Covert, Attorneys at Law; specializing in tax and estate planning.B.A. from Mississippi College, JD from University of Florida and LLM Taxation from University of Miami.Associate Professor Stetson University for past 35 years. None Name, Age and Address Position(s) Held With Trust Term of Office and Length of Time Served Number of Portfolios in Fund Complex Overseen by Trustee Deborah Honeycutt 160 Deer Forest Trail Fayetteville, GA Born:1947 Trustee Indefinite; Trustee since 2010 13 Principal Occupation During Past 5 Years Other Directorships Held by Trustee Dr. Honeycutt is a licensed physician currently serving as Medical Director of Clayton State University Health Services in Morrow, GA, CEO of Minority Health Services in Atlanta, and as a volunteer at Good Sheperd Clinic. Dr. Honeycutt received her B.A. and M.D. at the University of Illinois. None Name, Age and Address Position(s) Held With Trust Term of Office and Length of Time Served Number of Portfolios in Fund Complex Overseen by Trustee Bill Johnson 203 E. Main Street Fremont, MI Born:1946 Trustee Indefinite; Trustee since 2005 13 Principal Occupation During Past 5 Years Other Directorships Held by Trustee President (and Founder) of American Decency Association, Freemont, MIsince 1999.Previously served as Michigan State Director for American Family Association (1987-1999).Previously a public school teacher for 18 years.B.S. from Michigan State University and a Masters of Religious Education from Grand Rapids Baptist Seminary. None Name, Age and Address Position(s) Held With Trust Term of Office and Length of Time Served Number of Portfolios in Fund Complex Overseen by Trustee John C. Mulder 2925 Professional Place Colorado Springs, CO Born:1950 Trustee Indefinite; Trustee since 2005 13 Principal Occupation During Past 5 Years Other Directorships Held by Trustee President of WaterStone (formerly the Christian Community Foundation and National Foundation) since 2001.Prior:22 years of executive experience for a group of banks and a trust company.B.A. in Economics from Wheaton College and MBA from University of Chicago. None Name, Age and Address Position(s) Held With Trust Term of Office and Length of Time Served Number of Portfolios in Fund Complex Overseen by Trustee Charles E. Nelson 1145 Cross Creek Circle Altamonte Springs, FL Born:1934 Trustee Indefinite; Trustee since 2000 13 Principal Occupation During Past 5 Years Other Directorships Held by Trustee Certified Public Accountant, semi-retired. Former non-profit industry accounting officer. Former financial executive with commercial bank. Former partner national accounting firm. None Name, Age and Address Position(s) Held With Trust Term of Office and Length of Time Served Number of Portfolios in Fund Complex Overseen by Trustee Scott Preissler, Ph.D. 608 Pintail Place Flower Mound, TX Born:1960 Trustee Indefinite; Trustee since 2004 13 Principal Occupation During Past 5 Years Other Directorships Held by Trustee Chairman of Stewardship Studies at Southwestern Baptist Theological Seminary, Ft. Worth, TX.Also serves as Founder and Chairman of the International Center for Biblical Stewardship.Previously, President and CEO of Christian Stewardship Association where he was affiliated for 14 years. None Name, Age and Address Position(s) Held With Trust Term of Office and Length of Time Served Number of Portfolios in Fund Complex Overseen by Trustee Alan M. Ross 11210 West Road Roswell, GA Born:1951 Trustee Indefinite; Trustee since 2004 13 Principal Occupation During Past 5 Years Other Directorships Held by Trustee Founder and CEO of Corporate Development Institute which he founded in 2000.Previously he served as President and CEO of Fellowship of Companies for Christ and has authored three books: Beyond World Class, Unconditional Excellence, Breaking Through to Prosperity. None Timothy Plan Officers and Trustees [] Fund Profile | Conservative Growth Portfolio Variable Series December 31, 2010 (Unaudited) Fund/Index 1 Year Total Return 5 Year Average Annual Return Average Annual Total Return Since Inception (a) Timothy Plan Conservative Growth Portfolio Variable Series 12.45% 3.21% 3.82% Dow Jones Global Moderate Portfolio Index 13.84% 5.09% 7.18% (a) For the period May 1, 2002 (commencement of investment in accordance with objective) to December 31, 2010. The chart shows the value of a hypothetical initial investment of $10,000 in the Fund and the Dow Jones Global Moderate Portfolio Index on May 1, 2002 and held through December 31, 2010.The Dow Jones Global Moderate Portfolio Index is a widely recognized index that measures global stocks, bonds, and cash which in turn are represented by multiple subindexes. Performance figures include the change in value of the stocks in the index and the reinvestment of dividends. The index returns do not reflect expenses, which have been deducted from the Fund’s return. The returns shown do not reflect deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND IS NOT PREDICTIVE OF FUTURE RESULTS. Timothy Plan Hypothetical Performance Graph [] Fund Profile | Conservative Growth Portfolio Variable Series December 31, 2010 (Unaudited) Industries (% of Net Assets) Fixed Income % Defensive Strategies % Large/Mid Cap Value % Large/Mid Cap Growth % International % High Yield Bond % Small Cap Value % Aggressive Growth % Cash Equivalents % Liabilities in Excess of Other Assets )% % EXPENSE EXAMPLE (Unaudited): As a shareholder of the Fund, you incur two types of costs: direct costs, such as wire fees and low balance fees; and indirect costs, including management fees, and other Fund operating expenses. This example is intended to help you understand your indirect costs, also referred to as “ongoing costs”, (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. This example is based on an investment of $1,000 invested at the beginning of the period and held for the entire six-month period of July 1, 2010, through December 31, 2010. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested at the beginning of the period, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any direct costs, such as wire fees or low balance fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these direct costs were included, your costs would be higher. Beginning Account Ending Account Expenses Paid Value Value During Period* 7/1/2010 through 7/1/2010 12/31/2010 12/31/2010 Actual $ $ $ Hypothetical** $ $ $ * Expenses are equal to theFund’s annualized expense ratio of 0.41%, which is net of any expenses paid indirectly, multiplied by the average account value over the period, multiplied by 184 days/365 days (to reflect the partial year period). The Fund’s ending account value in the first line in the table is based on its actual total return of 14.90% for the six-month period of July 1, 2010, to December 31, 2010. ** Assumes a 5% return before expenses. Timothy Plan Conservative Growth Portfolio Variable Series [7] Schedule of Investments | Conservative Growth Portfolio Variable Series As of December 31, 2010 MUTUAL FUNDS(A) - 100.04% Number of Shares Fair Value Timothy Plan Aggressive Growth Fund* $ Timothy Plan Defensive Strategies Fund Timothy Plan Fixed Income Fund Timothy Plan High Yield Bond Fund Timothy Plan International Fund Timothy Plan Large/Mid Cap Growth Fund* Timothy Plan Large/Mid Cap Value Fund Timothy Plan Small Cap Value Fund* Total Mutual Funds (cost $38,631,764) SHORT-TERM INVESTMENTS - 0.16% Number of Shares Fair Value Fidelity Institutional Money Market Portfolio, 0.16%(B) Total Short-Term Investments (cost $68,933) Total Investments (cost $38,700,697) - 100.20% $ LIABILITIES IN EXCESS OF OTHER ASSETS - (0.20)% ) Net Assets - 100.00% $ * Non-income producing securities. (A) Affiliated Funds - Class A Shares. (B) Variable rate security; the rate shown represents the yield at December 31, 2010. The accompanying notes are an integral part of thsee financial statements. The Timothy Plan Conservative Growth Portfolio Variable Series Statement of Assets & Liabilities | Conservative Growth Portfolio Variable Series As of December 31, 2010 ASSETS Investments in Affiliated Securities at Fair Value (cost $38,631,764)[NOTE 1] $ Investments in Unaffiliated Securities at Fair Value (cost $68,933) Receivables for: Investments Sold Fund Shares Sold Interest 6 Prepaid Expenses Total Assets LIABILITIES Payable for: Investments Purchased $ Fund Shares Redeemed Payable to Adviser Accrued Expenses Total Liabilities Net Assets $ SOURCES OF NET ASSETS At December 31, 2010, Net Assets Consisted of: Paid-in Capital $ Accumulated Undistributed Net Investment Income (Loss) Accumulated Net Realized Gain (Loss) on Investments ) Net Unrealized Appreciation (Depreciation) in Value of Investments Net Assets $ Shares of Capital Stock Outstanding (No Par Value, Unlimited Shares Authorized) Net Asset Value, Offering and Redemption Price Per Share ($43,172,360 / 3,946,717 Shares) $ The accompanying notes are an integral part of thsee financial statements. The Timothy Plan Conservative Growth Portfolio Variable Series Statement of Operations | Conservative Growth Portfolio Variable Series For the Fiscal Year Ended December 31, 2010 INVESTMENT INCOME Interest from Unaffiliated Funds $
